Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is response to the communication filed on 10/5/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-20 are pending.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
Claim 10 recites “providing a cathode; forming a plurality of carbon nanotube structures on the cathode; and depositing a plurality of sulfur particles on the plurality of carbon nanotube structures”, which has not been given patentable weight as the recitation does not further limit “the method for passivating lithium metal” recited by at least claim 1.
Note claim 11 recites “an anode connected to the positive terminal” and “a negative terminal connected to the cathode”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beard, US 5,147,739 in view of Haag, US 10,629,320.
	Beard teaches composite anodes which consist of composites comprising lithium or lithium anode substrate in combination with one or more lithium insertion compounds consisting of transition metal chalcogenides or oxides as a coating or dispersion. Both primary and secondary cells utilizing these anodes are described (abstract).  The composite anode consists of lithium or lithium alloy substrate to which an intercalation compound is added in any of a number of ways including adhering, mixing, embedding or otherwise contacted as a layer, coating, laminate or mixture, for example. Preferable intercalation compounds for the anode are those of which combine the lowest molecular weight with the highest lithium insertion capabilities at voltages closest to the lithium reference electrode. The compounds can be described using the general formula LixMaXb, wherein the preferred elements for M, in approximate order of desirability, appear to be scandium (Sc), titanium (Ti), yttrium (Y), and zirconium (Zr), either individually or as compounds. Higher period or group elements such as Lanthanum (La), Hafnium (Hf), vanadium (V), chromium (Cr), Niobium (Nb), molybdenum (Mo), Tantalum (Ta), Tungsten (W), Manganese (Mn), Iron (Fe), Cobalt (Co), Nickel (Ni), Copper (Cu) and Zinc (Zn), etc., can also be used, provided the lithium intercalation ability is high and the voltage levels vs. lithium are low. Although, in certain cases, others may be used, the preferred maximum oxidation state for the above are given by Roman numerals as follows: Sc(III), Ti(III), Y(III), Zr(IV), La(III), Hf(IV), V(II), Nb(III), Mo(III), Ta(IV), W(III), Cr(II), Mn(II), Fe(I), Co(I), Ni(I), Cu(I) and Zn(I). The X element(s) of the general formula, in order of preference, are oxygen (0), sulfur (S), selenium (Se) tellurium (Te). The value of x, a and b, of course, may be expressed as an integer, fraction or decimal. It is preferable that the values of a and b be as low as possible relative to the value of x so that the lithium intercalation and ionic transport properties are maximized (4:18-52).  
	The lithium insertion compound coating on the lithium anode substrate minimizes adverse reactions between the electrolyte and the highly reactive lithium surface. Such a composite anode prevents dendrite growth during charging as well as preventing the deposition of lithium in an inactive, non-reversible form during cell use (3:14-19).
	FIGS. 1A, 1B and 1C disclose typical examples of some of the possible anode configurations with respect to illustrative cell constructions. It is meant to be exemplary rather than limiting in scope. FIG. 1A is a cross-sectional view through a typical cell employing one embodiment of the composite anode of the present invention. The cell includes an anode side, denoted generally by 10, and a cathode side, shown generally by the reference numeral 11, which are divided by a separator member designated 12. The separator is normally a porous polymer membrane such as polyethylene and polypropylene and may consist of a plurality of thin layers. The anode includes a current collector 13 which is normally nickel mesh, or the like, and active material comprising a layer of lithium metal 14 coated by a layer of intercalation compound 15 in accordance with the invention. The cathode further comprises a current collecting member which may be an aluminum mesh 16 and an intercalation compound 17 which may be the same as that used in 15, however, it is normally mixed with a conductive diluent and a binder such as polytetrafluoroethylene (PTFE) (5:3-24).

However, Haag teaches sulfur charged carbon nanotubes and cathodes for lithium ion batteries (title).  The process of making sulfur charged carbon nanotubes provides benefits such as reduces the cost and increases the yield. The evaporated solvent is captured and reused for future processing and this thereby reduces the unusable byproducts produced in fabricating sulfur charged nanotubes. The lithiated nano-crystal paste used in anode manufacturing processes without protective environment reduces the cost and difficulty of the process and enable batteries and devices with minimal to no risk of fire in the event of battery damage that exposes the anode to air or water. The risk mitigation is exploited in the production of lighter-weight batteries.  The skilled artisan would have found the invention as a whole obvious in view of the prior art as Beard teaches the specific type of cathode is not essential to the superior function of the anode disclosed by Beard.  The composition of cathode materials and electrolyte which can be employed in the cell of the present invention do not appear to be critical to the superior operation of the anode.  Haag teaches a lithium battery cathode can have carbon nanotubes and sulfur particles deposited onto a cathode to improve the properties of the lithium ion battery cathode. Haag teaches the anode current collector may be nickel or copper (11:4-14).
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not entirely persuasive.  All previous 35 USC 112 rejections have been withdrawn.  The 35 USC 102 rejection in view of Nimon is withdrawn.

Furthermore, Beard teaches composite anodes which consist of composites comprising lithium or lithium anode substrate in combination with one or more lithium insertion compounds consisting of transition metal chalcogenides or oxides as a coating or dispersion.  Beard further teaches it is preferable that the values of a and b be as low as possible relative to the value of x (LixMaXb) so that the lithium intercalation and ionic transport properties are maximized (4:18-52).  See claim 1 of Beard that teaches 0<x<9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TRACY M DOVE/Primary Examiner, Art Unit 1727